Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/703,413 filed 12/04/2019 is in response to Applicant’s arguments/remarks and claim amendment filed 12/28/2021. Applicant’s response has been given full consideration. 
Claim Amendment
In the response filed on 12/28/2021 Applicant has amended the claims of the application. Claim 1 has been amended by incorporation of limitations from Claim3. Claim 1 now recites a flat portion parallel to the current collector and an inclined portion provided on the first end and the inclined portion being thinner than the flat portion. In claims 5, 6, 7 and 8 the thin portion is changed to the inclined portion.
The status of the claims stand as follows:
Currently amended 		1, 4-9, 11
Original			2, 10, 12-19
4.3	Canceled 			3
Claims 1-2, 4-19 are currently pending in this application. 
Withdrawal of Claim Rejection – 35 USC § 102
The rejection of Claims 1-5, 7-9, 11, 13-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamoto Takeshi et al. (JP 2007-172880; presented in the Information Disclosure Statement, IDS, filed 12/04/2019; the machine English language translation used) has been overcome by the amendment of Claim 1, which now recites a flat portion parallel to the current collector and an inclined portion provided on the first end and the inclined portion being thinner than the flat portion. Therefore, the rejection of the claims has been withdrawn since JP ‘880 does not anticipate the amended claim. 
Upon further consideration a new ground of rejection under 103 over JP ‘880 and Nishinaka et al. (U.S. PG Pub. 2015/0244017) is made and presented in this Office Action. 
Claims Objection
Claim 7 and 8 are objected to because of the following informalities:  Claim 7 and 8 are dependent upon now canceled claim 3. Appropriate correction is required. For examination purpose the claims will be considered dependent upon claim 1. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-2, 4-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2007-172880; presented in the Information Disclosure Statement, IDS, filed 12/04/2019; the machine English language translation is used here) in view Nishinaka et al. (U.S. PG Publication 2015/0244017) 

Regarding Claim 1 JP ‘880 discloses a battery (JP ‘880 paragraph 0001), comprising a positive electrode plate (JP 880 paragraph 0009, 0012) has a band-shape (JP ‘880 paragraph 0012, 0023), the plate having a band-shape is equivalent to having a strip shape; and a positive electrode lead JP’ 880 paragraph 0023), and a negative electrode plate (JP ‘880 paragraph 0009, 0012) has a band-shape (JP ‘880 paragraph 0012, 0026) the plate having a band-shape is equivalent to having a second strip shape; and a negative electrode lead (JP ‘880 paragraph 0023); the positive electrode and the negative electrode are wound (JP ‘880 paragraph 0009, 0035) so that the first ends of the positive electrode and negative electrode in the longitudinal direction are in inner peripheral side and the second ends are in an outer peripheral side (JP ‘880 paragraph 0009, 0035), and the positive electrode lead and the negative electrode lead extend out from the first end (JP ‘880 Fig. 2, paragraph 0023). A first thickness of the positive electrode on the first end in the width direction is thinner than the second thickness in the positive electrode in a second end side in the width direction (JP ‘880 Fig. 2; reproduced below).
JP ‘880 discloses the positive electrode include a positive electrode current collector 21 (JP “880 Fig. 2, paragraph 0009, 0023) and a positive electrode active material layer 22 provided on the positive electrode current collector 21 (JP ‘880 paragraph 0023); the positive electrode active material layer 22 has a thin portion 22A on the first end side in the width direction that is thinner than a thickness on the second end side 22B and has an inclined shape relative to the current collector (JP ‘880 Fig. 2).  
JP ‘880, is silent about the positive active material layer has a flat portion provided on the second end side and parallel to the surface of the current collector and where the inclined portion is thinner than flat portion. Nishinaka discloses an electrode plate including a current collector and an active material layer formed on the current collector includes a coated region where the active material layer is formed and an uncoated region where no active material layer is formed (Nishinaka paragraph 0014). The electrode plate having a second buffer region in which the thickness of the active material layer is gradually reduced from the coated region towards the uncoated region (Nishinaka paragraph 0016), considered equivalent to the inclined portion; and the coated region has a flat region that is parallel to the current collector, and where the inclined portion is thinner than the flat region (Nishinaka Fig. 2, 4B, 6). Nishinaka teaches that when the thickness of the active material layer is large, the difference in level between the coated region and the uncoated region, that is, the difference in level of the boundary section is large and therefore a load is likely to be concentrated on the boundary section during a drying step or a pressing step to cause failures such as the separation and cracking of the active material layer and the abrasion and cracking of the current collector (Nishinaka paragraph 0008). According to the configuration of the electrode plate disclosed by Nishinaka wherein a buffer region, equivalent to the inclined portion, in which the thickness of the active material layer is gradually reduced from the coated region towards the uncoated region (Nishinaka paragraph 0016) a load is more unlikely to be concentrated on the buffer region (i.e. inclined portion) and therefore the separation and cracking of the active material layer, the abrasion and cracking of the current collector, and the like can be more effectively suppressed (Nishinaka paragraph 0016). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the electrode of JP ’880 by the teaching of Nishinaka (Nishinaka paragraph 0008, 0016) and made the electrode has both a flat portion and an inclined portion wherein the inclined portion is thinner than the flat portion as taught by Nishinaka (Nishinaka Fig. 2, 4B, 6) so that the separation and cracking of the active material layer, the abrasion and cracking of the current collector, and the like can be more effectively suppressed (Nishinaka paragraph 0016). (Nishinaka paragraph 0016).

    PNG
    media_image1.png
    560
    633
    media_image1.png
    Greyscale

JP ‘880 Fig. 2

    PNG
    media_image2.png
    419
    651
    media_image2.png
    Greyscale

Nishinaka Fig. 2

Regarding Claim 2 JP ‘880 discloses the lead 23 of the positive electrode 20 is provided in the first end in the longitudinal direction (JP ‘880 Fig. 2).

Regarding Claim 4 JP ‘880 discloses the thin portion 22A (i.e. inclined portion) has a thickness that decreases in a direction from the second end side 22B to the first end 22A in the width direction (JP ‘880 Fig. 2, paragraph 0028). Nishinaka also discloses an inclined portion whose thickness gradually decreases from the second side to the first side (Nishinaka Fig. 2,4B, 6). 
Regarding Claim 5 JP ‘880 discloses the inclines portion 22A has an inclined surface (JP “880 Fig. 2). Nishinaka also discloses an inclined surface (Nishinaka Fig. 2, 4B, 6). 
Regarding Claim 6 and 10, JP ‘880 discloses the difference in thickness between the thin portion and the thick portion is 5 to 20 µm (JP ‘880 paragraph 0028), and teaches that if the difference is less than 5 µm lateral displacement may occur during winding (JP ‘880 paragraph 0028), and it exceeds 20 µm makes the winding operation difficult (JP ‘880 paragraph 0028), recognizing the difference in thickness a result effective variable. JP ‘880 is silent about the relationship X1 and X2 between minimum thickness of the positive electrode in the thin portion and the maximum thickness of positive electrode in the thin portion, the number of winding of the positive electrode and the thickness of the positive electrode lead represented by X1 and X2 in the claims.
However, such are parameters of the difference in thickness of the positive electrode thick portion and thin portion, and the positive electrode lead combined related to the number of winding that would have been obvious to a person of ordinary skill in the art to have optimized by routine experimentation to provide a battery with optimum winding as taught by JP ‘880 (JP ‘880 paragraph 0028) and consequently optimum performance. According to the MPEP, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05 II A)
Regarding Claim 7 JP discloses the positive electrode lead 23 is connected to the positive electrode 20, the negative electrode lead 33 is connected to the negative electrode 32 (JP ‘880 Fig. 2), the thin potion 22A is wound on a connecting portion of the positive electrode lead 23 and on a connecting portion of the negative electrode lead 33 (JP ‘880 Fig .2).
Regarding Claim 8 JP ‘880 discloses the thin potion is provided from a first end to a second end in a longitudinal direction of the positive electrode active material layer 22 (JP ‘880 Fig. 2).
Regarding Claim 9 JP ‘880 discloses the positive electrode active material layer 22 provided on the positive electrode current collector 21 (JP ‘880 paragraph 0023); the positive electrode active material layer 22 has a thickness that decreases in direction from a second end 22B to a first end in the width direction (JP ‘880 Fig. 2).
Regarding Claim 11 JP ‘880 discloses the positive electrode has a positive current collector exposing portion 24 where the positive electrode current collector 21 is exposed (JP ‘880 Fig. 2, paragraph 0034); the negative electrode 30 include a negative electrode current collector 31 and a negative electrode active material layer 32 provided on the negative electrode current collector 31, and has a negative current collector exposing portion 34 where the negative electrode current collector 31 is exposed (JP ‘880 Fig. 2, paragraph 0034); and the positive electrode lead 23 and the negative electrode lead 33 are connected to the positive electrode current collector 21 exposing portion 24, and the negative electrode current collector 31 exposing portion (JP ‘880 Fig. 2, paragraph 0034).
Regarding Claim 13 JP ‘880 discloses the battery has a battery container 11 configured to accommodate the positive electrode 20 and negative electrodes 30 (JP ‘880 Fig. 1, paragraph 0019, 0022), considered equivalent to the exterior member.
Regarding Claim 14 JP ‘880 discloses the battery container 11, considered equivalent to the exterior member, may be a metal laminated resin film (JP “880 paragraph 0040).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (JP 2007-172880 presented in the Information Disclosure Statement, IDS, filed 12/04/2019; the machine English language translation is used here) in view Nishinaka et al. (U.S. PG Publication 2015/0244017) and further in view of Onoda et al. (U.S. PG Publication 2018/0062147)

The discussion of JP “880 and Nishinaka as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 12 JP ‘880 discloses the battery container (consequently the electrode winding) may be oval or bag shaped (JP ‘880 paragraph 0040), but is silent the winding i.e. of the electrode body, is flat winding. Onoda discloses a flat-shaped wound electrode body provided with a positive electrode and a negative electrode and provide a highly durable secondary battery provided with the flat -shaped electrode (Onoda paragraph 0008). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the winding of the electrode in the battery of JP ‘880 by the teaching of Onoda and made it in the form of flat winding to provide high durable battery as taught by Onoda (Onoda paragraph 0008). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).

Claim 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007- 172880 (presented in the Information Disclosure Statement, IDS, filed 12/04/2019; the machine English language translation is used here) in view Nishinaka et al. (U.S. PG Publication 2015/0244017) and further in view of Seto et al (U.S. PG Publication 2015/0129332) 

The discussion of JP ‘880 and Nishinaka as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claim 15 JP ‘880 and Nishinaka are silent about a battery pack comprising the disclosed battery or a power system. Seto discloses a battery pack comprising a plurality of flat secondary batteries (Set paragraph 0015), the secondary batteries comprising of an electrode assembly in which a positive electrode plate, a negative electrode plate and a separator interposed therein between are wound (Seto paragraph 0015) and a controller controlling the charging and discharging of the battery (Seto paragraph 0040). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have configured the battery of JP “880 as modified by Nishinaka into a battery pack comprising a controller as disclosed by Seto (Seto paragraph 0015, 0039) to form a power source having high output or high capacity (Seto paragraph 0005). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 16 Seto discloses an electric motor energized by electric power that is supplied by the batteries in the battery pack (Seto paragraph 0039) considered equivalent to the electronic device.
Regarding Claim 17 JP is silent about an electric vehicle comprising the disclosed battery. Seto discloses plurality of flat secondary batteries formed into a pack (Set paragraph 0015), the secondary batteries comprising of an electrode assembly in which a positive electrode plate, a negative electrode plate and a separator interposed therein between are wound (Seto paragraph 0015). Seto disclosed a vehicle equipped with battery pack comprising plurality of batteries (Seto paragraph 0009, 0014, 0039) equivalent to the electric vehicle. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have an electric vehicle equipped by the disclosed battery of PJ ‘880 as taught by Seto (Seto 0009, 0014, 0039) to provide a power source having high output or high capacity (Seto paragraph 0005), and since such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). Seto discloses an electric motor that receives power from the battery and convert the power into a driving force of the vehicle (Seto paragraph 0039). Seto also discloses a power supply controller (Seto paragraph 0040) considered equivalent to the claimed controller.
Regarding Claim 18 JP ‘880 is silent about a power storage device comprising the disclosed battery. Seto discloses a power storage device (Seto Title, paragraph 0101) that is configured as a power supply for electronic devices connected to the battery (Seto paragraph 0101, 0104). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used the battery of JP ‘880 in a power storage device as that taught by Seto (Seto paragraph 0101, 0104) to provide a power source having high output or high capacity (Seto paragraph 0005), and since such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 19 JP ‘880 is silent about a power system comprising the disclosed battery. Seto as presented above discloses a battery pack comprising a plurality of flat secondary batteries (Seto paragraph 0015), and an electric power system coupled to the battery pack (Seto paragraph 0102) equivalent to the power system configured to receive supply power from the battery. Therefore, it would have been obvious to a person of ordinary skill in the art to have used the battery of JP ‘880 to supply power to power system as disclosed by Seto (Seto paragraph 0102) as this would constitute the use of known technique to improve similar devices (methods, or products) (MPEP 2143 IC).
Response to Argument
In the response filed on 12/28/2021 Applicant has amended the claims of the application. Claim 1 has been amended by incorporation of limitations of claim 3 in addition to newly added limitation wherein the positive active material has a flat portion which is parallel to the current collector and the inclined portion in thinner than the flat portion. Applicant after presenting the invention as recited in the amended claim argues that the cited art is distinguished from the claimed invention, and the previously presented anticipation and obviousness rejection should be withdrawn (Remarks page 6-7). Examiner agrees that the amendment of Claim 1 overcomes the previously presented anticipation rejection under 102(a)(1) over JP ‘880 since the previously applied reference of JP ‘880 no more anticipates the invention as recited in independent claim 1. Therefore, as noted above in this Office Action, the rejection has been withdrawn. 
Upon further consideration and search a new ground of rejection under 103 over JP ‘880 in view of Nishinaka (U.S. PG Publication 2015/0244017) is made and presented in this Office Action. Nishinaka discloses an electrode assembly having a flat layer of electrode active material on one end of an electrode sheet, and an inclined portion of the active material on the second end, and the flat portion being parallel to the current collector and the inclined portion is thinner than the flat portion. Therefore, the combined teaching of JP ‘880 and Nishinaka renders the claimed invention obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722